DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilermo, US 2016/0187856.
Regarding claims 1 and 7, Vilermo discloses a method for controlling an alarm clock, comprising: 
determining, by processing circuitry of an apparatus, an alarm time for the alarm clock of a first terminal (or third wearable device) or (abstract); 
when a time difference between a present time of the first terminal device and the alarm time is determined to reach a preset duration (time difference of zero), determining, by the processing circuitry, whether a second terminal (or fourth wearable) device is located within a reachable distance from the first terminal device, the second terminal device being associated with a first wearable device used by a user [0039];

controlling the alarm clock and a second wearable device associated with the first terminal device based on the sleep signal [0037], [0057].
Regarding claims 2, 8 and 12, Vilermo discloses when the sleep signal indicates that the user is in a sleep state, sending a control signal to the second wearable device to cause the second wearable device to vibrate [0057], [0062] at the alarm time; and turning off the alarm clock of the first terminal device.
Regarding claims 3, 9 and 13, Vilermo discloses when the sleep signal indicates that the user is in an awake state, determining whether one or more additional terminal devices are located within the reachable distance from the first terminal device, the one or more additional terminal devices being associated with one or more additional wearable devices; when the one or more additional devices are determined to be located within the reachable distance from the first terminal device, acquiring, from the corresponding one or more additional wearable devices, one or more additional sleep signals indicating sleeping status of one or more additional users of the one or more additional wearable devices [0045]; and
when the one or more additional sleep signals indicate that each of the one or more additional users is in an awake state, controlling the first terminal device to trigger the alarm clock at the alarm time; and when the one or more additional devices are determined not to be located within the reachable distance from the first terminal device, controlling the first terminal device to trigger the alarm clock at the alarm time [0067].

Regarding claims 5 and 15, Vilermo discloses the determining whether the second terminal device is located within the reachable distance from the first terminal device comprises:
determining whether the second terminal device is connected to the first terminal device wirelessly using one of: WiFi, a WiFi hotspot, and a mobile network; and when the second terminal device is determined to be connected to the first terminal device wirelessly [0039], [0050], determining a distance between the first terminal device and the second terminal device; and determining whether the second terminal device is located within the reachable distance from the first terminal device based on the distance and a preset distance (The second device is inherently within the reachable distance if it is determined to be connected to the network because if the device was not within a reachable distance it would not be able to connect).
Regarding claims 6 and 16, Vilermo discloses the determining whether the second terminal device is located within the reachable distance from the first terminal device comprises: determining whether the first terminal device and the second terminal device are connected to a same wireless router or a same wireless access point; and when the first terminal device and the second terminal device are determined to be connected to the same wireless router or the same wireless access point, determining that the second terminal device is located within the reachable distance from the first terminal device [0039], [0050].
Regarding claim 11, Vilermo discloses an apparatus for controlling an alarm clock, comprising processing circuitry configured to: 
determine an alarm time for the alarm clock of a first terminal device (abstract);
when a time difference between a present time of the first terminal device and the alarm time is determined to reach a preset duration (time difference of zero), determine whether a second terminal device is located within a reachable distance from the first terminal device, the second terminal device being associated with a first wearable device used by a user [0039];
when the second terminal device is determined to be located within the reachable distance from the first terminal device, acquire, from the first wearable device [0051], a sleep signal indicating sleeping status of the user [0038]; and 
control the alarm clock and a second wearable device associated with the first terminal device based on the sleep signal [0037], [0057].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833